third party communication date of communication month dd yyyy cca_2014103013420748 id uilc number release date from sent thursday date pm to cc bcc subject source of interest payment by foreign de postu-133504-14 this is in response to your recent inquiry whether interest_paid by a foreign disregarded_entity of a u s domestic_corporation to a foreign_corporation is u s source income under sec_861 and therefore subject_to_withholding under sec_1442 the foreign_corporation payee is a controlled_foreign_corporation and the u s domestic_corporation is a united_states_shareholder of that controlled_foreign_corporation in this case the foreign disregarded_entity payor which is wholly owned by the u s domestic_corporation elected under sec_301_7701-3 to be treated for federal tax purposes as disregarded as an entity separate from its owner pursuant to sec_301_7701-2 the activities of a business_entity that has made the election to be treated for federal tax purposes as a disregarded_entity are treated in the same manner as a branch or division of its sole owner certain provisions of the treasury regulations provide that an entity that has made this election will be treated as an entity separate from its owner for limited purposes sourcing of interest payments is not one of the limited purposes accordingly interest_paid by the foreign disregarded_entity to the foreign_corporation payee is considered to have been paid_by the u s domestic_corporation with exceptions not relevant here relating to interest_paid on certain deposits with banks and savings institutions interest_paid by a domestic_corporation is u s source income under sec_861 and so is subject_to_withholding under sec_1442 in its protest the taxpayer has offered several arguments in support of its position that under the facts of this case the interest should not be considered to have been paid_by the u s domestic_corporation for the reasons you set forth in your rebuttal taxpayer’s arguments are not persuasive although we do not discuss them in this email we want to point out that the facts in this case raise many possible subpart_f issues that warrant further development it is also possible that the facts in this case may raise issues under a relevant tax_treaty that could warrant further development let us know if we can be of further help
